1    David V. Balakian, SBN 166749
     BALAKIAN LAW OFFICES
2
     1060 Fulton Street, Suite 810
3    Fresno, CA 93721
     Tel. (559) 495-1558
4    Fax. (559) 495-1004
5
     davidbalakian@sbcglobal.net

6    Attorney for Defendant, JOSE JESUS GARCIA-HERRERA
7

8                               UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                   ) Case No.: 1:20 CR 00121 NONE SKO
12                                               )
                                                 ) ORDER AND STIPULATION
13                        Plaintiff,             ) MODIFYING CONDITIONS OF RELEASE
                                                 )
14   vs.                                         )
                                                 )
15
     JOSE JESUS GARCIA-HERRERA,                  )
                                                 )
16                                               )
                          Defendant.
17

18

19          THE PARTIES HEREBY STIPULATE AND AGREE that the conditions of release

20   shall be modified. The home detention condition in the Conditions of Release shall be
21
     vacated and replaced with a curfew as stated below.
22
            “You must remain inside your residence every day from 8:00 p.m. to 5:00 a.m., or
23

24   as adjusted by the pretrial services officer for medical, religious services, employment or

25   court-ordered obligations.”
26
            All other previously ordered terms and conditions of release shall remain in full
27
     force and effect.
28



                    ORDER AND STIPULATION MODIFYING CONDITIONS OF RELEASE - 1
 1            Pretrial Services is in agreement with this modification.
 2
              Dated: July 13, 2021                      /s/ DAVID BALAKIAN
 3                                                      David Balakian,
                                                        Attorney for Defendant,
 4                                                      JOSE JESUS GARCIA-HERRERA
 5

 6            Dated: July 13, 2021                      /s/ STEPHANIE STOKMAN
                                                        Stephanie Stokman,
 7                                                      Assistant U.S. Attorney
 8
                                                        Stipulation has been agreed to by
 9                                                      Ms. Stockman.
10

11
                                                ORDER
12
              Pursuant to the parties’ stipulation, the home detention condition in the
13

14   Conditions of Release shall be vacated and replaced with a curfew as stated below.

15            “You must remain inside your residence every day from 8:00 p.m. to 5:00 a.m., or
16
     as adjusted by the pretrial services officer for medical, religious services, employment or
17
     court-ordered obligations.”
18

19
              All other previously ordered terms and conditions of release shall remain in full

20   force and effect.
21   IT IS SO ORDERED.
22

23   Dated:     July 14, 2021                               /s/
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28



                      ORDER AND STIPULATION MODIFYING CONDITIONS OF RELEASE - 2
